Title: James Madison to Thomas Jefferson Randolph, 7 December 1830
From: Madison, James
To: Randolph, Thomas Jefferson


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                  Decr. 7. 1830
                            
                        
                        
                        I enclose two letters from Giacomo Ruggi, & a letter from Genl Lafayette on the subject of them. I
                            enclose also an undated answer to Ruggi who appears to have been equally precipitate in his outset, and neglectful in
                            suffering such a lapse of time, without seeking the information on which his perseverance should have depended. If you
                            think a different answer could be safely given, be so good as to return the one sent; and to be assured, that any thing deemed
                            proper & practicable in the case, will receive all the aid I can give. With affecte regards 
                        
                        
                            
                                
                            signed (James Madison)
                        
                    